Citation Nr: 1110557	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for nasal disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability manifested by bleeding ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2009.  This matter came back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in December 2007.  This matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that issue of entitlement to service connection for a nasal disability was previously characterized as entitlement to service connection for residuals of nasal surgery.  As will be explained in more detail below, the Veteran admits that he underwent nasal surgery prior to and while in service; but does not contend that his current nasal disability is related to the in-service surgery but instead is due to an in-service injury which occurred after the surgery.


FINDINGS OF FACT

1.  The Veteran does not have a nasal disability that is been related to active service.

2.  The Veteran does not have a tinnitus disability that is been related to active service.

3.  The Veteran does not have a disability manifested by bleeding ears that is related to active service.



CONCLUSIONS OF LAW

1.  Nasal disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Disability manifested by bleeding ears was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's December 2009 Remand, the Appeals Management Center (AMC) scheduled VA examinations to determine etiology of any nasal disorder, tinnitus and disorder manifested by bleeding ears and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in April 2004 and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA or private treatment records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in February 2006, January 2010, and February 2010. 38 C.F.R. § 3.159(c)(4).  The 2010 VA examiners addressed the etiology of the Veteran's residual nasal disorder as well as whether there was a current diagnosis for bleeding ears in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The February 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection	

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of chronic residuals of nasal surgery, tinnitus, or a chronic disorder manifested by bleeding ears is factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that he presented on January 12, 1977 with request to see physician's assistant or doctor with complaints of nose fracture one year prior.  ENT Clinic consultation sheet indicates that the Veteran had a history of nasal fracture in past with history of nasal surgery.  Recommendation was rhinoplasty. 

On March 29, 1977, the Veteran underwent revision nasoseptal reconstruction and rhinoplasty.  The narrative summary noted that the Veteran was admitted with a history of deviated nasal septum and external nasal deformity and had had previous surgery on his nose approximately two years before but still complained of a hump deformity and slight breathing difficulty on the right side.  On admission, there was a slight dorsal hump with a dorsal deflection to the left.  There was also a spur on the septum on the right side.  The Veteran was taken to surgery and a nasal septal reconstruction and rhinoplasty was performed without difficulty.  Postoperatively, the Veteran did well and was placed on convalescent leave two days postoperative and returned on April 7, 1977, one week postoperative for removal of the splint.  The splint was removed and the Veteran was discharged from the hospital and placed on two week temporary profile against running, jumping or strenuous exercise.

The Veteran was involved in an automobile accident on April 9, 1977.  The Veteran was seen by ENT for some nasal swelling and it was their opinion that nothing should be done at that time but that the Veteran may need revisional septoplasty in two months time.  On April 19, 1977, arrangements were made for ENT follow up.

In May 1977, the Veteran presented for follow up.  Physical examination demonstrated septum shifted to right side.  X-rays of the nose on May 24, 1977 showed multiple fractures of the superior nasal spine.  On June 13, 1977, the Veteran presented for follow up; it was noted that rhinoplasty followed by additional trauma postoperative approximately 10 days to 2 weeks.  It was noted that the Veteran was doing well.  Physical examination of the nose demonstrated dorsum straight, septum clear, and airway good. 

On September 2, 1977, the Veteran completed a medical history for dental services.  The Veteran denied being treated or under treatment for ear, nose, or throat trouble.  In fact, the Veteran noted that the date and reason he was last seen by a physician was in March for nasal problems and that he was hospitalized for nasal operation.

With respect to the Veteran's nose, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

The presumption of soundness does not cover all disorders.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the Veteran's deviated septum and nasal deformity are congenital or developmental defects, the presumption of soundness does not attach. Service connection may still be granted for resultant disability caused by any superimposed disease or injury.  

In the alternative, to the extent that the Veteran's deviated septum and nasal deformity are not considered to be congenital or developmental defects, the Board finds clear and unmistakable evidence that these conditions existed prior to service.  The Report of Medical History completed by the Veteran in conjunction with his enlistment examination noted that in February 1975, the Veteran was hospitalized for fractured nose.  However, on physical examination for enlistment on June 28, 1975, however, the Veteran's nose and sinuses were evaluated as normal.  Despite the fact that a nasal disorder was not "noted" on entrance to service, the March 1977 narrative summary noted that the Veteran was admitted with a history of deviated nasal septum and external nasal deformity and had had previous surgery on his nose approximately two years before but "still" complained of a hump deformity and slight breathing difficulty on the right side.  Thus, the Board finds this to be clear and unmistakable evidence that the Veteran had a deviated septum and nasal deformity that existed prior to service.   

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that "where a preexisting disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability," but that "when a disability has been made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service." Id. at 538.

The evidence indicates that Veteran's nasal deformity and deviated septum which pre-existed service was surgically treated during service ameliorating the disability so that it was no more disabling than it was at entry into service.  As noted above, postoperatively, the Veteran did well and was placed on convalescent leave two days postoperative and returned on April 7, 1977, one week postoperative for removal of the splint.  

Accordingly, the crucial inquiry here is whether any resultant disability was caused by a superimposed disease or injury during service, which is the Veteran's contention.

However, despite the nose injury in April 1977 in service, the Board cannot conclude a "chronic" nasal condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   In addition, on the clinical examination for separation from service, the Veteran's nose and sinuses were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in February 1978 in conjunction with his separation physical, the Veteran denied ever having nose or throat trouble.

Similarly, with respect to the Veteran's bleeding ears, his service treatment records indicate that on March 27, 1978, he presented with complaint of ear bleeding for 24 hours.  The examiner noted red bloody discharge from the night before from internal pressure from blowing nose.  There was a slight amount of blood noted on physical examination.  Further evaluation was requested for possible middle ear damage.  ENT Clinic consultation report notes laceration of floor of right external canal, tympanic membrane intact.  Impression was laceration of ear canal.  

The Board cannot conclude a "chronic" ear condition was incurred during service.  On the clinical examination for separation from service, the Veteran's ears were evaluated as normal, and on the Report of Medical History completed by the Veteran in February 1978 in conjunction with his separation physical, the Veteran denied ever having ear trouble.  

The service treatment records are also absent complaints, findings or diagnoses of tinnitus during service.  

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic nasal disability from injury that occurred in-service after his surgery to correct previously existing deviated septum and nasal deformity.  There is also no medical evidence that shows that the Veteran suffered from tinnitus or a chronic disorder manifested by bleeding ears during service. 

Alternatively, when a chronic disability is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  In addition, when a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Although the appellant reports continuity of post-service symptoms of tinnitus and nasal problems, the Board finds his allegations to be of limited probative value.  The file contains a Report of Medical History completed by the Veteran on November 4, 1978, four months after the Veteran's discharge from service for the purpose of enlistment in the National Guard.  The Veteran denied ear, nose, or throat trouble and hearing loss.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that he suffers from residual nasal disability, tinnitus, and bleeding ears that are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of any post-service nasal disability, tinnitus, or bleeding ears until after he filed his claim for compensation, more than 20 years after service.  In addition, the Veteran's statements of tinnitus and nasal problems since service are internally inconsistent with the Veteran's November 1978 written denial of any ear or nose conditions.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of any nasal disability and since service to be less than credible.

The Veteran underwent VA examination in May 2004 at which time the VA examiner noted tinnitus.  The Veteran also underwent VA examination in February 2006 at which time the VA examiner diagnosed status post septorhinoplasty 1977, post auto accident in April 1977, and currently, post surgical changes, nasal septum and old fractures, nasal bones.  In addition, the Veteran underwent VA examination in January 2010 at which time the VA examiner noted constant bilateral tinnitus.  Further, the Veteran underwent VA examination in February 2010 at which time the VA examiner diagnosed minimally deviated nasal septum to the right with difficulty breathing through the nose.  

In February 2006, the VA examiner noted that the Veteran was not claiming a nasal disability due to residual of the surgery done in 1977 but noted that the Veteran reported that his current disabilities were mostly from the second auto accident in April 1977.  The examiner stated that the Veteran did not have residual nasal disability from the in-service nasal surgery.  It is important to note, however, that the examiner also did not relate the Veteran's residual nasal disability to the April 1977 automobile accident.  

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference, and the courts have provided guidance for weighing medical evidence.  They have held, for example, that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this case, the February 2006 VA examiner provides a bare description of lay history unenhanced by additional comment.  Thus, the February 2006 VA examiner's transcription that the Veteran reported that his current disabilities were mostly from the automobile accident in April 1977 is not competent medical evidence.
  
The January 2010 VA examiner opined that the Veteran's tinnitus and bleeding ears were less likely than not due to his military service based on inconsistent audiometric testing, normal middle ear function, normal hearing noted in claims file from June 2004 rating decision, and no reported tinnitus in the claims file.

The February 2010 VA examiner opined that the Veteran's minimally deviated nasal septum to the right with difficulty breathing through the nose was not caused by or the result of active duty military service.  The examiner noted that physical dated in November 1978 was silent for a nose condition and examination was normal and that the discharge examination a full year after the surgery and motor vehicle accident was without evidence of difficulty breathing and therefore his nasal condition was not caused by the military but occurred in the intervening years after the military.

The Board notes that the Veteran has submitted a handwritten note dated in October 2009 from Dr. Hillman in which he states that the Veteran noted nasal trauma with repair and opined that nasal trauma may contribute to his condition, noted to be sleep apnea.  However, Dr. Hillman does not opine that the Veteran suffers from a current, chronic nasal or ear disability or tinnitus related to military service.

With respect to the Veteran's contentions that a few times ever year, his ear bleeds, the record is absent a current diagnosis of an ear disability which is manifested by bleeding ears.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
The Veteran underwent VA examination in February 2010 at which time the VA examiner noted, after physical examination of the Veteran, that there was insufficient evidence to warrant a diagnosis of bleeding ears or residuals.

The Board acknowledges the Veteran's contentions that he has experienced bleeding ears a few times a year since service.  However, the alleged disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's bleeding ears constitute a chronic disability, the Board has no basis on which to consider the Veteran's bleeding ears as more than a medical finding or symptom.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495.        

Nevertheless, no medical professional has ever related the Veteran's bleeding ears to the Veteran's military service.  In fact, no medical professional has ever related any of these conditions to the Veteran's military service.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems after service until many years later.  

Thus, the record is absent evidence of in-service incurrence of chronic nasal disability after in-service surgery to correct previously-existing deviated septum with external nasal deformity, tinnitus, or chronic disability manifested by bleeding ears; credible evidence of continuity of symptomatology for tinnitus and nasal disability; a medical diagnosis for the Veteran's bleeding ears, and competent medical evidence of a nexus between service and nasal disorder, tinnitus, and bleeding ears. 

Although the Veteran contends that he suffers from a nasal disability, tinnitus, and bleeding ears related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for a nasal disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a disability manifested by bleeding ears is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


